Citation Nr: 1235840	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  08-16 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the service-connected navicular fracture, right foot, with residual loose fragment.

2.  Entitlement to service connection for bilateral osteoarthritis of the feet, to include as secondary to service-connected navicular fracture, right foot, with residual loose fragment.

3.  Entitlement to service connection for bilateral osteoarthritis of the knees, status post bilateral total knee arthroplasties (TKAs), to include as secondary to service-connected navicular fracture, right foot, with residual loose fragment.

4.  Entitlement to service connection for bilateral osteoarthritis of the hips, status post bilateral hip arthroplasties, to include as secondary to service-connected navicular fracture, right foot, with residual loose fragment.

5.  Entitlement to service connection for lumbar spine degenerative disc disease (DDD), status post fusion, to include as secondary to service-connected navicular fracture, right foot, with residual loose fragment.
REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney At Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to June 1961.  

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, granted the Veteran service connection and a noncompensable evaluation for residuals of a navicular fracture, right foot, with residual loose fragment (effective from December 18, 2006), and denied his claims of entitlement to service connection for bilateral osteoarthritis of the feet, bilateral osteoarthritis of the knees, status post bilateral TKAs, bilateral osteoarthritis of the hips, status post bilateral hip arthroplasties, and lumbar spine DDD, status post fusion, to include consideration of all as secondary to service-connected residuals of a navicular fracture, right foot. 

The Veteran and his representative at the time, Disabled American Veterans, appeared with his spouse at the RO in April 2010 to present oral testimony and evidence in support of his appeal before the undersigned traveling Veterans Law Judge.  The Board notes that a transcript of this hearing has been obtained and associated with the Veteran's claims file for its consideration.  Since the time of the hearing, the Veteran has appointed a private attorney, Carol J. Ponton, Esq., to represent him in the current appeal.  See VA Form 21-22a, signed by the appellant and dated July 1, 2010.

In November 2010, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The issue of entitlement to special monthly compensation for loss of use of the foot has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See July 2012 statement from the Veteran's attorney.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Veteran submitted additional pertinent evidence in August and September 2012, which has not yet been considered by the RO.  However, his representative waived initial RO consideration of that evidence.  Cf. 38 C.F.R. § 20.1304 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an initial compensable evaluation  for the service-connected navicular fracture, right foot, with residual loose fragment, entitlement to service connection for bilateral osteoarthritis of the feet, entitlement to service connection for bilateral osteoarthritis of the hips, and entitlement to service connection for lumbar spine degenerative disc disease, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  VA will notify the appellant if additional action is required on his part.



FINDING OF FACT

Bilateral osteoarthritis of the knees is etiologically related to the service-connected navicular fracture, right foot, with residual loose fragment.


CONCLUSION OF LAW

Bilateral osteoarthritis of the knees was caused by the service-connected navicular fracture, right foot, with residual loose fragment.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006 & 2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for bilateral osteoarthritis of the knees.
Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post- service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 14, 2009).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Direct service connection may not be granted without medical evidence of a current disability, medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic disabilities, including arthritis, to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.  


Analysis

The Veteran does not contend nor is there any medical evidence suggesting that his currently demonstrated bilateral osteoarthritis of the knees was present in service or manifested within one year of his discharge from service.  Instead, he contends that his current bilateral knee disability developed as a result of the disruption to his orthopedic system caused by gait and motion alterations attributable to his service-connected right foot fracture.

Service treatment records show that the Veteran suffered a right navicular fracture in 1960.  There is no evidence of any complaints, diagnosis or treatment related to a right or left knee disability during service.

The post-service medical evidence of record, which consists of private treatment records from St. Joseph Hospital, the Mayo Clinic, Neurosurgical Associates PSC, Medical Heights Surgery Center, and several private physicians, shows that the Veteran was diagnosed with and treated for arthritis in multiple joints, including both knees, several years after his discharge.  In June 1990, he underwent a bilateral knee arthroscopy, abrasion chondroplasty and partial synovectomy at Medical Heights Surgery Center.  In January 1996, he underwent a left total knee arthroplasty, and a right total knee arthroplasty in July 1999.

In response to the Veteran's claim, he was afforded a VA examination in July 2007.  The examiner diagnosed the Veteran with bilateral total knee arthroplasties, secondary to osteoarthritis and the normal aging process.  He specifically opined that the Veteran's bilateral osteoarthritis of the knees with resultant arthroplasties was not caused by or a result of the navicular fracture of his right foot.  His rationale was that the Veteran had developed symmetrical consistent osteoarthritis of the major joints that was associated with the normal aging process and unrelated to the Veteran's right foot.  As noted above, he also noted that the Veteran did not demonstrate altered gait mechanics related to his service-connected right foot, but that instead, the Veteran's significant altered gait mechanics were due to his left lower extremity lumbar radiculopathy and his peroneal ruptures.  
In a May 2011 addendum to the July 2007 examination, the examiner noted that he agreed totally with the opinion of the July 2007 examiner, and specifically opined that the Veteran's bilateral osteoarthritis of the knees, status post bilateral TKAs was part of a degenerative process going on in the Veteran that was diffuse and clearly not related in any way to the right foot fracture in 1960.  He found, instead, that the findings were most consistent with aging.  He also noted that he agreed with the July 2007 examiner's opinion that the Veteran's altered gait mechanics were not related to his right foot, which he concluded provided further support for the lack of nexus for causation or aggravation.  

In support of his claim, the Veteran has submitted a physical medicine and rehabilitation medical evaluation from private physician, J.K.S., MD of the Physical Medicine Pain Center, P.A. in Orlando, Florida, conducted in March 2012.  

On physical examination, the Veteran had considerable problems getting to a standing position from the chair in the examination room.  The examiner noted that his difficulty with ambulation appeared to be related to multiple issues, including the restricted movement in his right foot and the degree of external rotation of his right foot, which forced him to primarily use the left knee and leg to stand up, thereby placing the bulk of his exertion on his left leg during the process of standing up.  Once standing, he ambulated with his right foot in 40 degrees of external rotation, with his right leg in 15 degrees of external rotation.  He was also noted to have significant balance problems, painful weight bearing on his right foot, and some issues with clearance of his right foot during swing phase of gait, when asked to move his feet to a straight forward position.  He reported that the external rotation of his right leg was the way he had walked since he injured his right foot in 1960.

After reviewing in detail the Veteran's medical history and performing a physical evaluation, Dr. J.K.S. diagnosed the Veteran with status post bilateral knee arthroplasty, degenerative joint disease, and altered gait, and concluded that there is "a reasonable nexus between the Veteran's right navicular fracture and the subsequent development of his degenerative changes in his knees leading to his knee replacements."  His rationale was that the external rotation of the right foot, which is the compensation that resulted from the right navicular fracture, makes the right knee effectively useless in the process of standing from a seated position.  This caused excessive stress on the left knee to provide most of the power to arise to a standing position, and eventually led to the degenerative changes in the left knee and therefore, the first joint replacement.  He explained further that the process of ambulation with the right knee externally rotated is the cause of the degenerative changes in the right knee and the eventual right knee replacement.

The Veteran is competent to report the symptoms of his disability, and the March 2012 opinion from his private physician weighs the evidence in favor of a finding that the Veteran's current osteoarthritis of the bilateral knees was caused by his service-connected right foot disability.  

There is evidence against the claim, inasmuch as the July 2007 and May 2011 VA examiners did not find that the Veteran's bilateral knee disability was proximately due to or the result of his service-connected right foot disability.  The evidence is, however, in at least equipoise.   Resolving reasonable doubt in the Veteran's favor, the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for bilateral osteoarthritis of the knees is granted.


REMAND
The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The most recent VA examination in connection with the Veteran's service-connected navicular fracture, right foot, with residual loose fragment, was conducted in May 2011.  The record contains evidence that the Veteran's disability may have worsened since that examination.  Specifically, in a March 2012 evaluation by private physician, J.K.S., MD, it was noted that the Veteran had considerable problems getting to a standing position from the chair in the examination room, which the examiner related to multiple issues, including restricted movement in his right foot and the degree of external rotation in the right foot, which forced him to primarily use the left leg and knee to stand up.  It was also noted that the Veteran had significant balance problems and painful weight bearing on the right foot, as well as some issue with clearance of his right foot during the swing phase of gait.  See March 2012 medical evaluation report from J.K.S., MD.  In addition, in a July 2012 statement, the Veteran's attorney argued that the Veteran had essentially lost the use of his right foot because he could not stand on the foot due to pain, and therefore, he was also unable to balance on the foot.  The Board notes that under Diagnostic Code 5284, a compensable rating is warranted for a moderate foot injury, as well as actual loss of use of the foot.
VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Given the evidence of increased symptomatology, a new VA examination is warranted to determine the current severity of the Veteran's service-connected navicular fracture, right foot, with residual loose fragment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Under the VCAA, VA is obliged to provide an examination in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran does not contend nor is there any medical evidence suggesting that his currently demonstrated bilateral osteoarthritis of the feet was present in service or manifested within one year of his discharge from service.  Instead, he contends that his current bilateral foot disability developed as a result of the disruption to his orthopedic system caused by gait and motion alterations attributable to his service-connected right foot fracture.

Service treatment records show that the Veteran suffered a right navicular fracture in 1960.  There is no evidence of any further complaints, treatment or diagnoses related to the right or left foot during the Veteran's active military service.  

The post-service medical evidence of record, which consists of private treatment records from St. Joseph Hospital, the Mayo Clinic, Neurosurgical Associates PSC, Medical Heights Surgery Center, and several private physicians, shows that the Veteran was diagnosed with and treated for arthritis in multiple joints, including both feet, several years after his discharge.

In response to the Veteran's claim, he was afforded a VA examination in July 2007.  The examiner diagnosed the Veteran with early osteoarthritis of the bilateral feet, which he opined was not related to the right foot injury the Veteran had in service.  In rendering his opinion, the examiner noted that the Veteran had early osteoarthritis of both feet, which would not give him difficulty with standing and walking.  He also noted that the Veteran did not demonstrate advanced arthritis at the level of his right foot fracture, but equal symmetrical degenerative changes of his feet that was caused by and a result of the normal aging process.  He also noted that the Veteran did not demonstrate altered gait mechanics related to his service-connected right foot.  Instead, he found that the Veteran's significant altered gait mechanics were due to his left lower extremity lumbar radiculopathy and his peroneal ruptures.  

In a May 2011 addendum to the July 2007 examination, the examiner noted that he agreed totally with the opinion of the July 2007 examiner, and specifically opined that the Veteran's degenerative joint disease of the bilateral feet was part of a degenerative process going on in the Veteran that was diffuse and clearly not related in any way to the right foot fracture in 1960.  He found instead, that the findings were most consistent with aging.  He also noted that he agreed with the July 2007 examiner's opinion that the Veteran's altered gait mechanics were not related to his right foot, which he concluded provided further support for the lack of nexus for causation or aggravation.  

However, as noted above, in a March 2012 evaluation, private physician, J.K.S, MD noted that the Veteran had considerable problems with gait and standing, as well as significant balance problems and painful weight bearing on the right, due in part to restricted movement in his right foot, caused by his service-connected right foot disability.  See March 20120 medical evaluation report from J.K.S., MD.  

In light of the Veteran's contentions, and the varying opinions of record, another VA examination and opinion are needed to determine the etiology of the Veteran's bilateral osteoarthritis of the feet.  38 U.S.C.A. § 5103A(d) (West 2002).

The Veteran does not contend nor is there any medical evidence suggesting that his currently demonstrated bilateral osteoarthritis of the hips was present in service or manifested within one year of his discharge from service.  Instead, he contends that his current bilateral hip disability developed as a result of the disruption to his orthopedic system caused by gait and motion alterations attributable to his service-connected right foot fracture.
Service treatment records are negative for any complaints, treatment or diagnoses related to a disability of the hips during the Veteran's active military service.

The post-service medical evidence of record, which consists of private treatment records from St. Joseph Hospital, the Mayo Clinic, Neurosurgical Associates PSC, Medical Heights Surgery Center, and several private physicians, shows that the Veteran was diagnosed with and treated for arthritis in multiple joints, including both hips, several years after his discharge.  The Veteran was evaluated in May 1996 for bilateral hip pain with slightly restricted range of motion.  X-rays at that time revealed mild osteophyte formation inferiorly at the margin of the acetabulum.  In January 2000, he underwent a total right hip arthroplasty.  In July 2002, he developed left-sided low back and hip pain going down his left leg, after putting up a bird feeder.  In May 2006, he underwent a total hip arthroplasty.  Subsequent treatment records from the Mayo Clinic also show that the Veteran was treated for complaints of right hip (inguinal) pain, radiating into the medial thigh about halfway to the knee.  Physical examination revealed stocking and glove deficits.  He complained of pain in his right hip with an antalgic gait and external rotation of his right hip.  In January 2009, he reported increasing pain with all activities that included prolonged standing and walking, but also with bending, twisting or lifting.  He also complained of chronic parasthesias and decreased sensation, as well as some urinary incontinence.  He required a cane and Hoveround for ambulation.

In response to the Veteran's claim, he was afforded a VA examination in July 2007.  The examiner diagnosed the Veteran with bilateral total hip arthroplasties for osteoarthritis of the hips, secondary to the normal aging process, which he opined was not related to the right foot injury the Veteran had in service.  His rationale was that there was no evidence of advanced arthritis at the level of the right ankle fracture, and that the Veteran had developed symmetrical consistent osteoarthritis of the major joints, consistent with the normal aging process.  He also noted that the Veteran had a satisfactory outcome of his total hip arthroplasties.  The examiner also noted that the Veteran did not demonstrate altered gait mechanics related to his service-connected right foot.  Instead, he found that the Veteran's significant altered gait mechanics were due to his left lower extremity lumbar radiculopathy and his peroneal ruptures.  
In a May 2011 addendum to the July 2007 examination, the examiner noted that he agreed totally with the opinion of the July 2007 examiner, and specifically opined that the Veteran's bilateral osteoarthritis of the hips, status post bilateral hip arhthroplasties, was part of a degenerative process going on in the Veteran that was diffuse and clearly not related in any way to the right foot fracture in 1960.  He found instead, that the findings were most consistent with aging.  He also noted that he agreed with the July 2007 examiner's opinion that the Veteran's altered gait mechanics were not related to his right foot, which he concluded provided further support for the lack of nexus for causation or aggravation.  

As noted above, during his March 2012 evaluation of the Veteran, Dr. J.K.S., MD noted that the Veteran had considerable problems with gait and standing, as well as significant balance problems and painful weight bearing on the right, due in part to restricted movement in his right foot, caused by his service-connected right foot disability.  The Veteran was diagnosed with status post bilateral hip arthroplasty, degenerative joint disease and altered gait.  Dr. J.K.S. noted that the issue of whether the Veteran's knee replacements led to his hip replacement surgery was unclear.  He opined that the Veteran's gait abnormalities would have caused excessive stress in his hips and certainly would have hastened the development of arthritis in the hips; however, he concluded that he could not say that the Veteran would not have developed the hip arthritis without the foot fracture and knee replacements.  However, he also noted that the external rotation of the Veteran's right foot prevents him from using it to push off or propulse off the right foot, and opined that the external rotation of the right leg has "contributed significantly" to the development of his right hip arthritis, and that it is "reasonable to conclude" that it would be the "major contributing cause" of the left hip arthritis.  See March 20120 medical evaluation report from J.K.S., MD.  

The Board finds that although the doctor's opinion gives some support to the Veteran's contention that his bilateral hip disability is related to his gait abnormalities, which were caused by his right foot disability; the opinion is not sufficiently definitive to link the Veteran's bilateral hip osteoarthritis to his service-connected right foot disability.  Due to the inconclusive nature of Dr. J.K.S.'s opinion, it is inadequate for evaluation purposes.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  

However, the Board finds that in light of the Veteran's contentions, and the varying opinions of record, another VA examination and opinion are needed to determine whether the etiology of the Veteran's bilateral osteoarthritis of the hips.  38 U.S.C.A. § 5103A(d) (West 2002).

The Veteran does not contend nor is there any medical evidence suggesting that his currently demonstrated lumbar spine DDD was present in service or manifested within one year of his discharge from service.  Instead, he contends that his current low back disability developed as a result of the disruption to his orthopedic system caused by gait and motion alterations attributable to his service-connected right foot fracture.

Service treatment records are negative for any complaints, treatment or diagnoses related to a low back disability during the Veteran's active military service.

The post-service medical evidence of record, which consists of private treatment records from St. Joseph Hospital, the Mayo Clinic, Neurosurgical Associates PSC, Medical Heights Surgery Center, and several private physicians, shows that the Veteran was diagnosed with and treated for arthritis and pain in multiple joints and the lumbar spine, several years after his discharge.  

In September 1996, he was evaluated for low back pain, which was radiating down his legs, and was noted to have restricted lumbar range of motion.  X-rays at that time revealed osteophyte formation in the lumbar spine, but he had fairly well maintained disc spaces.  An MRI conducted at that time revealed significant spinal stenosis.  He was seen again in August 1997 with mid to low back pain.  X-rays at that time revealed osteoarthritis of the thoracolumbar spine with osteophyte formation.  An October 1998 lumbar MRI revealed high grade spinal stenosis and bilateral neural foraminal stenosis at L4-5; and mild spinal stenosis at L2-3 and L3-4, secondary to mild diffuse disc bulges and posterior element hypertrophic changes.  He underwent a lumbar laminectomy and fusion L4-5 in November 1998.  He also underwent lumbar spine surgery and two epidural blocks at the May Clinic in January 2000.  In May 2001, he underwent another back surgery due to intractable low back and left lower extremity pain, L4-5 segmental instability, severe L3-4 and L4-5 stenosis, and severe L4-5 radiculopathy.  He underwent a redo of a decompressed laminectomy from L3-L5 and a fusion with bone and then cage at L4-5, and pedicle screw fixation at L4-5.  In July 2004, he underwent a series of three lumbar epidural blocks under fluoroscopic guidance at Advanced Pain Management.  

A lumbar MRI conducted in November 2006 revealed the following: (1) interval post operative changes, including redo of L3-L5 decompressed laminectomies, bilateral pedicle screw and rod fixation at L4 and L5, and interval cage prosthesis at L4-5; (2) multilevel disc degeneration and spondylosis, extremely severe central canal stenosis at L3-4, secondary to marked facet arthropathy and broad based disc bulging, severe bilateral L3-4 neural foraminal stenosis with complete obliteration of the fat surrounding the exiting L3 nerve root; (3) interval marked atrophy of the left psoas and iliacus muscles, and progressive atrophy of the posterior paravertebral musculature; (4) bone harvesting sites in the posteromedial ilia bilaterally; and (5) multilevel cervical spondylosis with probable central stenosis.  The Veteran subsequently underwent facet rhizotomy procedures at the Mayo Clinic, which were unsuccessful in relieving his pain.  Consequently, a spinal cord stimulator was placed in 2007.

A myelogram/CT scan of the lumbar spine conducted in August 2010 revealed the following: (1) T12-L1 mild facet arthropathy; (2) L1-2 moderate right paracentral herniated disc with ventral effacement of the thecal sac and severe central canal stenosis with mild to moderate facet arthropathy and severe bilateral neural foraminal encroachment; (3) L2-3 severe facet arthropathy, mild central canal stenosis, and mild bilateral neural foraminal encroachment; (4) L3-4 severe facet arthropathy as well as  a moderate endplate spur, flattening of the cord, and severe central canal stenosis, in addition to right lateral recess stenosis and severe bilateral neural foraminal encroachment; (5) L4-5 post-surgical changes with bilateral laminectomies and likely medial facetectomies and mild to moderate bilateral neural foraminal encroachment; and (6) L5-S1 severe facet arthropathy with vacuum facet phenomenon and severe bilateral neural foraminal encroachment.

In response to the Veteran's claim, he was afforded a VA examination in July 2007.  The examiner diagnosed the Veteran with lumbar degenerative disc disease, status post fusion with residual moderate left lower extremity lumbar radiculopathy, and opined that the Veteran's advanced lumbar degenerative disc disease, multiple surgeries and residual left lower extremity radiculopathy were not caused by or a result of his right navicular foot fracture.  He also noted that the Veteran did not demonstrate altered gait mechanics related to his service-connected right foot.  Instead, he found that the Veteran's significant altered gait mechanics were due to his left lower extremity lumbar radiculopathy and his peroneal ruptures.  
However, the examiner did not give a rationale for his opinion with regard to the lumbar spine disability.  Therefore, the Board finds that the opinion lacks probative value.

In a May 2011 addendum to the July 2007 examination, the examiner noted that he agreed totally with the opinion of the July 2007 examiner, and specifically opined that the Veteran's lumbar DDD status post disc fusion was part of a degenerative process going on in the Veteran that was diffuse and clearly not related in any way to the right foot fracture in 1960.  He found instead, that the findings were most consistent with aging.  He also noted that he agreed with the July 2007 examiner's opinion that the Veteran's altered gait mechanics were not related to his right foot, which he concluded provided further support for the lack of nexus for causation or aggravation.  

As noted above, during his March 2012 evaluation of the Veteran, Dr. J.K.S., MD noted that the Veteran had considerable problems with gait and standing, as well as significant balance problems and painful weight bearing on the right, due in part to restricted movement in his right foot, caused by his service-connected right foot disability.  The Veteran was diagnosed the Veteran with status post lumbar laminectomy/fusion, severe lumber spinal stenosis, degenerative joint disease, and altered gait.  The doctor concluded that although the Veteran's ankle, knee and hip issues would have contributed to his arthritis and spinal stenosis, he could not say that the Veteran would not have developed spinal stenosis without his noted lower extremity issues.  

The Board finds that although the doctor's opinion gives some support to the Veteran's contention that his lumbar spine disability is related to his service-connected right foot disability; the opinion is not sufficiently definitive to link the Veteran's lumbar spine disability to the right foot disability.  Due to the inconclusive nature of Dr. J.K.S.'s opinion, it is inadequate for evaluation purposes.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  

However, the Board finds that in light of the Veteran's contentions, and the varying opinions of record, another VA examination and opinion are needed to determine the etiology of the Veteran's lumbar spine degenerative disc disease.  38 U.S.C.A. § 5103A(d) (West 2002).

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected right foot fracture residuals.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  All indicated studies should be performed, and all findings should be reported in detail.  Following the examination, the examiner should present clinical findings in the examination report with regard to the following:

(a) Are the Veteran's right foot fracture residuals currently manifested by symptoms that would produce a level of right foot impairment that can be characterized as moderate? (See 38 C.F.R. § 4.71a, Diagnostic Code 5284)

(b) Are the Veteran's right foot fracture residuals currently manifested by symptoms that would produce a level of right foot impairment that can be characterized as moderately severe? (See 38 C.F.R. § 4.71a, Diagnostic Code 5284)

(c) Are the Veteran's right foot fracture residuals currently manifested by symptoms that would produce a level of right foot impairment that can be characterized as severe? (See 38 C.F.R. § 4.71a, Diagnostic Code 5284)

The examiner must comment on the Veteran's lay statements as to severity of the symptoms attributed to the right foot disability.

A complete rationale should be given for all opinions and conclusions expressed.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).  

2.  Then, afford the Veteran an appropriate VA examination of the feet.  The examiner should be advised that the Veteran does not argue that he incurred the current bilateral osteoarthritis of the feet in service or within one year following service. The examiner must be advised that the Veteran has been granted service connection for a navicular fracture of the right foot, with residual loose fragment.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral osteoarthritis of the feet was caused or aggravated by his service-connected right foot fracture.

The examiner should specifically discuss whether it is at least as likely as not (50 percent, or greater, probability) that his bilateral osteoarthritis of the feet developed as a result of disruption to his orthopedic system caused by gait and motion alterations attributable to his service-connected right foot fracture.

The examiner should also specifically discuss whether it is at least as likely as not (50 percent, or greater, probability) that gait and motion alterations attributable to the service-connected right foot fracture aggravated his bilateral osteoarthritis of the feet, that is, has resulted in permanently increased severity of the bilateral osteoarthritis of the feet beyond the expected natural progression of that disorder, or that the service-connected right foot fracture otherwise aggravated the bilateral osteoarthritis of the feet.

The examiner must comment on the Veteran's lay statements as to onset and severity of the symptoms attributed to the claimed bilateral osteoarthritis of the feet.

A complete rationale should be given for all opinions and conclusions expressed.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).  

3.  Then, afford the Veteran an appropriate VA examination of the hips.  The examiner should be advised that the Veteran does not argue that he incurred the current bilateral osteoarthritis of the hips in service or within one year following service. 

The examiner must be advised that the Veteran has been granted service connection for a navicular fracture of the right foot, with residual loose fragment.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral osteoarthritis of the hips was caused or aggravated by his service-connected right foot fracture.
The examiner should specifically discuss whether it is at least as likely as not (50 percent, or greater, probability) that his bilateral osteoarthritis of the hips developed as a result of disruption to his orthopedic system caused by gait and motion alterations attributable to his service-connected right foot fracture.

The examiner should also specifically discuss whether it is at least as likely as not (50 percent, or greater, probability) that gait and motion alterations attributable to the service-connected right foot fracture aggravated his bilateral osteoarthritis of the hips, that is, has resulted in permanently increased severity of the bilateral osteoarthritis of the hips beyond the expected natural progression of that disorder, or that the service-connected right foot fracture otherwise aggravated the bilateral osteoarthritis of the hips.

The examiner must comment on the Veteran's lay statements as to onset and severity of the symptoms attributed to the claimed bilateral osteoarthritis of the hips.

A complete rationale should be given for all opinions and conclusions expressed.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).  

4.  Then, afford the Veteran an appropriate VA examination of the lumbar spine.  The examiner should be advised that the Veteran does not argue that he incurred the current lumbar spine degenerative disc disease in service or within one year following service.  

The examiner must be advised that the Veteran has been granted service connection for a navicular fracture of the right foot, with residual loose fragment.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current lumbar spine degenerative disc disease was caused or aggravated by his service-connected right foot fracture.

The examiner should specifically discuss whether it is at least as likely as not (50 percent, or greater, probability) that his lumbar spine disability developed as a result of disruption to his orthopedic system caused by gait and motion alterations attributable to his service-connected right foot fracture.

The examiner should also specifically discuss whether it is at least as likely as not (50 percent, or greater, probability) that gait and motion alterations attributable to the service-connected right foot fracture aggravated his lumbar spine disability, that is, has resulted in permanently increased severity of the lumbar spine disability beyond the expected natural progression of that disorder, or that the service-connected right foot fracture otherwise aggravated the lumbar spine disability.

The examiner must comment on the Veteran's lay statements as to onset and severity of the symptoms attributed to the claimed lumbar spine disability.
A complete rationale should be given for all opinions and conclusions expressed.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).  

5.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this Remand.  

6.  Readjudicate the Veteran's appeal.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


